DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 03/15/2021 has been entered. Claims 1, 2, 4-14, 22 and 23 have been cancelled. Claims 15, 17 and 19-21 are now pending in the application.

Allowable Subject Matter

3.	Claims 15, 17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 15, 17 and 19-21: the limitations “a first flat cable, including terminal conductors on a first end and a second end, the terminal conductor on the first end of the first flat cable is bonded to the second external connection conductor; a second flat cable, including terminal conductors on a first end and a second end, the terminal conductor on the first end of the second flat cable is bonded to the third external connection conductor; a second circuit board, bonded to the terminal conductors on the second end of the first flat cable; and a third circuit board, bonded to the terminal conductors on the second 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848